Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 03/10/2021 has been entered and considered in full.  Claims 1-5, 7-16 and 18-22 are now pending and ready for examination.

Response to Amendment
The amendment received on 03/10/2021 has been entered and considered in full.

Response to Arguments
35 USC 103 Rejection
With regards to claim 1, the Applicant has amended the claim language to recite “determining, based on the item information, that the payment information is sufficient for the item; providing, via a user interface, the unique identifier to the requestor in response to determining that the payment information is sufficient for the item”.   The prior art on record does not disclose nor make obvious the limitations in combination with the rest of the limitations of claim 1.  Therefore, the Examiner withdraws the previous rejection.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the prior art on record did not disclose nor make obvious the combination of limitations of receiving a request for a unique identifier, generating the unique identifier, receiving payment information from a requestor, determining the payment is sufficient and providing 
Claim 12 is allowed for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 2-5, 7-16, and 18-22 are allowable as they depend off the independent claims 1 and 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667